    Case 9:17-cv-00050-DLC-JCL Document 190-2 Filed 04/30/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    DISTRICT OF MONTANA
                     MISSOULA DIVISION
                              )
 TANYA GERSH,                 )   Case No. 9:17-cv-50-DLC-JCL
                              )
         Plaintiff,           )
                              )  DECLARATION OF MARC J.
     vs.                      )          RANDAZZA
                              )
 ANDREW ANGLIN,               )
                              )
         Defendant.           )
                              )
       I, Marc J. Randazza, declare:
       1.      I am over the age of 18 years and am fully competent to make this
Declaration.     The facts set forth in this Declaration are within my personal
knowledge and are true and correct to the best of my knowledge and belief.
       2.      I am currently counsel of record for Defendant Andrew Anglin.
       3.      I am the Managing Partner of Randazza Legal Group, PLLC (“RLG”).
       4.      On May 11, 2017, RLG entered into a Representation Agreement with
Defendant Andrew Anglin.
       5.      On or around that same time, Anglin entered into a second
Representation Agreement with Attorney Mathew Stevenson at the Stevenson Law
Office (“SLO”).
       6.      Under the terms of the Representation Agreements, Anglin agreed to
fulfill certain obligations.
       7.      Anglin has failed in his obligations to Attorneys under the
representation agreement, including, but not limited to, his failure to comply with

                                            -1-
                                Marc J. Randazza Declaration
                               Case No.: 9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 190-2 Filed 04/30/19 Page 2 of 2




obligations set forth by the Court including the Court’s Order that he appear in the
United States for deposition and other . The attorney-client relationship has thus
broken down and cannot be repaired.
      8.     Pursuant to L.R. 83.3, I served Anglin with a notice of intent to
withdraw on Anglin 14 days prior to filing this motion for leave to withdraw.
      9.     I have advised Anglin of his obligation to immediately retain new
counsel or appear pro se if the motion to withdraw is granted.
      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
foregoing is true and correct.
      Dated: April 30, 2019.

                                           /s/ Marc J. Randazza
                                           Marc J. Randazza




                                              -2-
                                  Marc J. Randazza Declaration
                                 Case No.: 9:17-cv-50-DLC-JCL
